DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 07/29/2021.
Claims 1-12 are currently pending in this application. Claims 1, 6-8 and 12 have been amended. Claims 13-15 were cancelled.
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejections to claims 1-12 have been withdrawn in response to the applicants’ amendments/remarks – note: regarding the previous 112(d) and the 112(b) rejections to claims 13-15, the applicants have cancelled the claims 13-15.

Allowable Subject Matter
Claims 1-12 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8-12,

Ferrin (US 2016/0218879 A1) teaches a system and method for creating a block chain or block chain network, wherein the mining of new blocks can be limited to certain actors holding a specific set of private keys and verified by the corresponding public keys accessible to consumers interested in validating the block chain. These keys are stored in software or on specific hardware devices designed to not reveal the private key. Only blocks mined using those keys are acceptable on the block chain. The signing of the blocks in the particular block chain is integrated in such a fashion as to be integral to the proof of work for the block chain. For the original bitcoin network this is the block with the most proof of work (by block count and difficulty, referred to as block height or longest chain) and when multiple blocks with the same level of proof of work then the block that was seen first. This previous block may be a "genesis block" if no other blocks exist. The hash identifying the block is used as a reference - see figs. 6, 7; abstract and par. [0059] of Ferrin.

Gvili (US 2016/0134593 A1) teaches a method for verifiable, secure communications between a sender and a receiver on at least one shared communication channel. A manicoded key is received from at least one shared communication channel, the manicoded key including a key manifest for a secret key, the key manifest providing an argument of knowledge for the secret key. Each block of a blockchain is identified with a crypto graphic hash of its content. Except for the first block, also called the genesis block, each contains a reference to the previous block in the chain. Each block has a cryptographic proof-of-work embedded in it, and therefore the longer the chain, the more work has been proven for it. For multiple blockchains, possibly with cross-references, this graph may have multiple connected components when viewed as an undirected graph. Placing a non-temporal argument R or a cryptographic hash H(R) in the service allows it to appear in a new block that hashes to some timestamp – see figs. 1, 2; abstract; paras. [0005], [0186] - [0189] of Gvili.

Daniel et al. (US 2017/0034197 A1) teaches a system and method for detecting malicious events occurring with respect to a blockchain data structure. The method includes: defining a transaction creation profile according to which transactions can be generated and submitted to the blockchain; submitting a transaction to the blockchain, the transaction causing the generation of a profiler data structure in the blockchain including executable code to generate profile transactions to be submitted to the blockchain according to the transaction creation profile; monitoring the blockchain to identify profile transactions; and comparing identified profile transactions with the transaction creation profile to detect a deviation from the transaction creation profile, such detection corresponding to a malicious event occurring with respect to the blockchain – see abstract; figs. 2, 3 and paras. [0009], [0024] of Daniel.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, in the claims 1 and 8-12 for a method or entity of a mining computing entity (MCE), a decentralized blockchain consensus network (DBCN), a first node computing entity:
for signing a new block of a blockchain of a distributed blockchain consensus network (DBCN),
signing and/or encrypting of predefined mining computing entity, MCE information by the MCE, using a secret key of the MCE to obtain hidden information (HI);
signing the new block by the MCE using the secret key and block information comprising block height information to create a signature for the new block;
signing of a second block by the MCE with the same block height information as the new block; and
providing, by a first node computing entity of the plurality of node computing entities, reveal information to reveal the HI to a second node computing entity of the plurality of node computing entities when the first node computing entity receives two signatures comprising the same block height information, wherein the two signatures are associated with the new block and the second block.

Dependent claims 2-7 are allowed as they depend from the allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.